Citation Nr: 0620038	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for shin 
splints and stress fracture of the left lower extremity.  

2.  Entitlement to an initial compensable evaluation for shin 
splints and stress fracture of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

When this case was previously before the Board, in December 
2003, in addition to the claims for compensable ratings of 
shin splints and stress fracture, bilateral lower 
extremities, the issues on appeal also included entitlement 
to service connection for urethral strictures, bilateral knee 
disabilities, bilateral ankle disabilities, and a low back 
disability.  Thereafter, by rating decisions dated in June 
2005 and November 2005, the RO granted entitlement to service 
connection for urethral strictures, bilateral knee 
disabilities, bilateral ankle disabilities, and a low back 
disability.  These rating decisions constituted a full award 
of the benefits sought on appeal with respect to the issues 
of entitlement to service connection for urethral strictures, 
bilateral knee disabilities, bilateral ankle disabilities, 
and a low back disability; thus, these issues are no longer 
in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  There is no evidence of tibia and fibula impairment with 
slight knee or ankle disability, or other objective 
confirmation of disability associated with shin splints and 
stress fracture of the left lower extremity. 

2.  There is no evidence of tibia and fibula impairment with 
slight knee or ankle disability, or other objective 
confirmation of disability associated with shin splints and 
stress fracture of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for shin 
splints and stress fracture of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.6, 4.10, 4.20, 4.27, 4.31, 4.71a, Diagnostic 
Code 5262 (2005).

2.  The criteria for an initial compensable rating for shin 
splints and stress fracture of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.6, 4.10, 4.20, 4.27, 4.31, 4.71a, Diagnostic 
Code 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from an August 2001 rating decision which 
granted service connection for shin splints and stress 
fracture of the lower extremities, left and right, effective 
from January 24, 2001, the date of receipt of his claim.  The 
veteran claims that the impairment associated with his 
bilateral shin splints and stress fracture of the lower 
extremities is inadequately reflected by the zero percent 
evaluations presently in effect and warrant higher disability 
ratings.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
bilateral shin splints and stress fracture of the lower 
extremities are to be considered during the entire period 
from the initial assignment of the ratings to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40.  

The veteran's service-connected bilateral shin splints and 
stress fracture of the lower extremities have been evaluated 
as zero percent disabling since January 24, 2001, and are 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
impairment of the tibia and fibula, nonunion of, with loose 
motion, requiring brace, or malunion.  Compared to the other 
disabilities available for analogy, the anatomical location 
and the rating criteria necessary for knee and ankle 
disability make for an adequate analogy.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The relevant medical evidence includes VA radiographic 
reports of the tibia, fibula, knees, and ankles of both lower 
extremities, a VA joints examination report dated in December 
2004, and numerous VA progress notes which reflect no 
specific complaints of or treatment for either of the 
veteran's lower extremities.  Review of these records 
reflects the veteran's complaints of occasional swelling, 
difficulty with prolonged standing, and increased symptoms 
with repetitive activity, running, and climbing.  An April 
2002 report of X-ray examination of the bilateral tibia, 
fibula, knees, and ankles reflects findings of no bony 
abnormality.  Additionally, the December 2004 report of VA 
joints examination notes findings of tenderness to palpation 
along the posteromedial aspect of the tibia through the 
distal third.  The examination report includes impressions of 
moderately symptomatic stress fracture, left and right tibia.  
Although the examination report includes findings of 
bilateral ankle instability and bilateral patellofemoral 
syndrome, the examination report includes the opinion that 
the veteran's shin splints and stress fractures of both lower 
extremities cause no associated ankle or knee disability, or 
loose motion requiring the use of a brace and there is 
uninhibited range of motion in both legs.  

VA outpatient treatment records reflect no specific 
complaints of or treatment for the veteran's bilateral tibia 
or fibula impairment.  However, it is noted that the veteran 
testified, at his March 2003 Travel Board hearing, that he 
uses over the counter medication for the impairment 
associated with his bilateral tibia and fibula impairment.  
Notwithstanding such testimony, it is noted that VA records 
do not reflect and the veteran does not contend that his 
tibia and fibula impairment is manifested by nonuinion or 
malunion with knee or ankle disability.  

Under the criteria for Diagnostic Code 5262, impairment of 
the tibia and fibula, it is provided that a 10 percent rating 
requires malunion of the tibia and fibula with slight knee or 
ankle disability.  A 20 percent rating requires malunion of 
the tibia and fibula with moderate knee or ankle disability.  
38 C.F.R. §§ 4.71a, Diagnostic Code 5262.

There is no evidence of malunion of the tibia or fibula with 
slight knee or ankle disability and there is no evidence to 
suggest that shin splints caused any knee or ankle 
disability.  The only manifestation appears to be complaints 
of pain on prolonged standing or walking and tenderness to 
palpation along the posteromedial aspect of the tibia through 
the distal third; however, this does not meet the 
requirements for a compensable rating.  

The Board finds that the criteria set forth in the Diagnostic 
Codes relating to the knee and ankle do not provide a basis 
to assign a rating in excess of the currently assigned zero 
percent for the veteran's service-connected bilateral shin 
splints and stress fracture of the lower extremities.  
Furthermore, review of the claims file reflects that the 
veteran is also service connected for bilateral 
patellofemoral syndrome, rated as zero percent disabling 
under Diagnostic Codes 5010-5257, for arthritis and other 
impairment of the knee, and bilateral instability of the 
ankle, rated as zero percent disabling under Diagnostic Codes 
5010-5271, for arthritis and limited motion of the ankle.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected bilateral shin splints and stress fracture 
of the lower extremities are contemplated in the 
noncompensable rating currently assigned.  There is no 
indication that pain, due to disability of the tibia or 
fibula, causes functional loss greater than that contemplated 
by the noncompensable evaluation assigned by the RO.  See 
38 C.F.R. § 4.40; DeLuca v. Brown, supra.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letter to the veteran in April 
2004 and a readjudication in a November 2005 supplemental 
statement of the case, VA advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the Board notes that 
initial notice with respect to the veteran's original service 
connection claims was provided in January 2001, prior to the 
rating decision on appeal, and the letter essentially asks 
the veteran to provide any evidence in his possession that 
may be pertinent to his claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  Thus, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the increased rating issues arise as 
"downstream" issues from the claims for service connection 
that were granted in August 2001, such that notice as to the 
increased rating claims could not have been provided.  Id.  
See generally VAOPGCPREC 8-2003.  However, the Board has 
already determined that the veteran has received all required 
notice; thus, such deficiencies result in no prejudice to the 
veteran and therefore constitute harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, 353 F.3d 1369.

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to otherwise grant 
this claims.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran. 

With respect to the duty to assist, the RO has obtained 
service, VA, and private medical records, the veteran has 
been afforded VA examinations and a Travel Board hearing with 
respect to his claims, and the Board remanded this appeal in 
December 2003 for further development to ensure that VA's 
duties with respect to the veteran's appeal were satisfied.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.


ORDER

Entitlement to an initial compensable evaluation for shin 
splints and stress fracture of the left lower extremity is 
denied.  

Entitlement to an initial compensable evaluation for shin 
splints and stress fracture of the right lower extremity is 
denied. 


_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


